           Case 1:19-cv-06594-VEC Document 32 Filed 09/02/20 Page 1 of 1

                                                                                USDC SDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC #:
                                                                                DATE FILED: 09/02/2020
 -------------------------------------------------------------- X
 LUCIA ALMONTE,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           19-CV-6594 (VEC)
                                                                :
                                                                :                 ORDER
 RAHMAN IDLETT, WERNER ENTERPRISES, :
 INC., AND WERNER ENTERPRISES, LLC,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference in this matter is scheduled for September 4, 2020 at

10:00 a.m.; and

        WHEREAS that time is no longer convenient for the Court;

        IT IS HEREBY ORDERED that the September 4, 2020 status conference will be held at

10:30 a.m.

        IT IS FURTHER ORDERED that the status conference shall be conducted as a

teleconference. At the scheduled time, counsel for all parties should call 888-363-4749, Access

code 3121171#, Security code 6594.



SO ORDERED.
                                                                    ________________________
Date: September 2, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                  Page 1 of 1
